 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Piero A. Bugoni,                                  No. CV-18-01876-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Jontae Jones, et al.,
13                  Defendants.
14
15          On September 13, 2018, Plaintiff filed an amended complaint naming five
16   Defendants: Jontae Jones, Rudy Minares, Ernesto Calderon, Robert Gambee and William
17   Abigatti. (Doc. 13). The Court ordered Plaintiff to serve these individuals by October 31,
18   2018. (Doc. 14).
19          For reasons unknown to the Court, Plaintiff decided to serve all Defendants by
20   publication.   (Doc. 18).     However, service was not completed via publication until
21   November 7, 2018. (Doc. 17.) Additionally, the time for Defendants to respond to the
22   complaint has elapsed (using a November 7, 2018 service date), and no Defendant has
23   appeared or responded to the amended complaint.
24   Thus, based on the foregoing,
25          IT IS ORDERED that, by December 28, 2018, Plaintiff shall show cause in writing
26   why this case should not be dismissed for: 1) failure to serve within the time limits of the
27   Court’s October 11, 2018 order; and 2) failure to personally serve each Defendant.
28   (Although the Court is aware that a plaintiff generally may accomplish service by following
 1   state-law service rules, see Fed. R. Civ. P. 4(a)(1), and that Arizona law does not require a
 2   plaintiff to advance permission from the Court to serve by publication, see Ritchie v.
 3   Salvatore Gatto Partners, L.P., 222 P.3d 920, 923 n.4 (Ariz. Ct. App. 2010), the Court also
 4   notes that Arizona law only permits service by publication in limited circumstances, see
 5   Ariz. R. Civ. P. 4.1(1).) If Plaintiff fails to file a response by December 28, 2018, the Clerk
 6   of the Court shall dismiss this case (pursuant to Federal Rule of Civil Procedure 4) and
 7   enter judgment accordingly.
 8          Dated this 11th day of December, 2018.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
